  Case 1:20-cv-00066-TCS-JCG-MMB Document 36                 Filed 06/09/21    Page 1 of 5




        IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:      THE HONORABLE TIMOTHY C. STANCEU, CHIEF JUDGE
             THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
             THE HONORABLE M. MILLER BAKER, JUDGE
_____________________________________________
                                            )
TEMPO GLOBAL RESOURCES LLC,                 )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    ) No. 20-00066
                                            )
THE UNITED STATES, ET AL.,                  )
                                            )
      Defendants.                           )
                                            )

                               STATUS REPORT
                                    AND
                   PLAINTIFF’S CONSENT MOTION FOR STAY

       Pursuant to Rules 1 and 7 of the Rules of the Court, plaintiff respectfully submits

this status report and requests that the Court continue the current stay of this case until 65

days after the U.S. Court of Appeals for the Federal Circuit issues its mandate in the appeal

of PrimeSource Building Prods., Inc. v. United States, No. 20-00032 (Ct. Int’l Trade Feb.

4, 2020) (“PrimeSource”). Counsel for defendants, Stephen Tosini, consented to this

motion for stay on June 8, 2021.

                                     BACKGROUND

       This case is one of 12 matters in which various plaintiffs have challenged various

aspects of a Presidential proclamation entitled Adjusting Imports of Derivative Aluminum

Articles and Derivative Steel Articles Into the United States, 85 Fed. Reg. 5281 (Jan. 29,

2020) (“Proclamation 9980”). PrimeSource was the first such derivatives challenge filed,
  Case 1:20-cv-00066-TCS-JCG-MMB Document 36                   Filed 06/09/21     Page 2 of 5




and the Court entered its judgment on the merits on April 5, 2021. On June 4, 2021, the

United States filed a notice of appeal in Primesource (although the appeal does not appear

to have been docketed yet by the Federal Circuit). The Court had previously stayed this

case pending final resolution in PrimeSource on February 5, 2021. The order granting the

motion to stay stated that the parties shall file a joint status report within 65 days after final

resolution in PrimeSource.

                                        ARGUMENT

       The Court has broad discretion to stay its own proceedings. Georgetown Steel Co.

v. United States, 259 F. Supp. 2d 1344 (Ct. Int’l Trade 2003). Indeed, “the power to stay

proceedings is incidental to the power inherent in every court to control the disposition of

the causes on its docket with economy of time and effort for itself, for counsel, and for

litigants.” Landis v. North Am. Co., 299 U.S. 248, 254 (1936). Generally, a stay is

warranted if it “will promote the interests of judicial economy and conserve the resources

of the parties as well as the court.” Union Steel Mfg. Co. v. United States, 896 F. Supp. 2d

1330, 1336 (Ct. Int’l Trade 2013).

       That is exactly the case here. This matter raises issues that are virtually identical to

those addressed in PrimeSource, a derivatives case that has already been resolved before

the same panel and that is currently on appeal to the Federal Circuit. Accordingly, the final

decision on appeal in PrimeSource very likely affects the outcome of this matter.

Accordingly, a stay would foster the just, speedy, and inexpensive resolution of this case.

U.S. Ct. Int’l Trade R. 1.



                                                2
  Case 1:20-cv-00066-TCS-JCG-MMB Document 36               Filed 06/09/21    Page 3 of 5




      For these reasons, plaintiff, with defendants’ consent, respectfully requests that the

Court stay this matter until 65 days after the Federal Circuit issues its mandate in the

PrimeSource appeal.

                                                 Respectfully submitted,

                                                 /s/Richard A. Mojica__________
                                                 Richard A. Mojica
                                                 Adam P. Feinberg
                                                 Marcus A.R. Childress
                                                 Miller & Chevalier Chartered
                                                 900 16th Street NW
                                                 Washington, DC 20006
                                                 Phone: (202) 626-5800
                                                 Fax: (202) 626-5801
                                                 Email: rmojica@milchev.com
                                                        afeinberg@milchev.com
                                                        mchildress@milchev.com


Dated: June 9, 2021




                                            3
  Case 1:20-cv-00066-TCS-JCG-MMB Document 36              Filed 06/09/21   Page 4 of 5




                         CERTIFICATE OF COMPLIANCE

       Pursuant to Standard Chambers Procedure ¶ 2(B)(2), I hereby certify that this

motion complies with the word-count limitation set forth in Standard Chambers Procedure

¶ 2(B)(1). In making this certification, I have relied upon the word count function of the

Microsoft Word processing system used to prepare this brief. According to the word count,

this brief contains 447 words.



                                  /s/ Richard A. Mojica
  Case 1:20-cv-00066-TCS-JCG-MMB Document 36                Filed 06/09/21   Page 5 of 5




        IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:      THE HONORABLE TIMOTHY C. STANCEU, CHIEF JUDGE
             THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
             THE HONORABLE M. MILLER BAKER, JUDGE
_____________________________________________
                                            )
TEMPO GLOBAL RESOURCES LLC,                 )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    ) No. 20-00066
                                            )
THE UNITED STATES, ET AL.,                  )
                                            )
      Defendants.                           )
                                            )

                                          ORDER

       Pursuant to plaintiff’s consent motion for stay, it is hereby

       ORDERED that this matter is stayed until 65 days after the U.S. Court of Appeals

for the Federal Circuit issues its mandate in the appeal of PrimeSource Building Prods.,

Inc. v. United States, No. 20-00032 (Ct. Int’l Trade Feb. 4, 2020) (“PrimeSource”); and it

is further

       ORDERED that the parties shall file a joint status report within 65 days after the

Federal Circuit issues its mandate in the appeal of PrimeSource.




Dated: _____________                                            ___________________
       New York, NY
